— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Lama, J.), dated October 5, 1984, which, inter alia, dismissed the complaint pursuant to CPLR 3216 for failure to prosecute.
Order affirmed, with costs.
The action was properly dismissed for lack of prosecution in the absence of a showing of justifiable excuse for the delay and a meritorious cause of action (see, Salerno v Presbyterian Hosp., 88 AD2d 637). Mangano, J. P., Gibbons, Weinstein, Fiber and Spatt, JJ., concur.